PER CURIAM.
In February 2016, Nathan E. Hardwick, IV (Bar No. 325686), who has been a member of the State Bar since 1991, was indicted by a federal grand jury for numerous felonies related to his law practice. As a condition of his pretrial bond, he was ordered to stop practicing law, and this Court granted the State Bar's unopposed "Request for Suspension Consistent with Conditions of Bond." See In the Matter of Hardwick, 299 Ga. 661, 661, 791 S.E.2d 5 (2016) ( Hardwick I ). Hardwick was tried and found guilty of 21 felonies, and on November 27, 2018, he filed a "Petition for Voluntary Suspension of License Pending Termination of Appeal," asking this Court to continue his suspension pending an appeal to the United States Court of Appeals for the Eleventh Circuit. The State Bar filed a response asking this Court to accept Hardwick's petition.
Our precedents say that continuing the suspension is appropriate. See, e.g., In the Matter of Ellis, 297 Ga. 791, 791, 778 S.E.2d 227 (2015). Accordingly, we hereby continue the suspension of Nathan E. Hardwick, IV from the practice of law in this State pending termination of an appeal to the Eleventh Circuit and until further order of this Court.
*302Petition for voluntary discipline accepted. Suspension continued pending termination of appeal and until further order of this Court.
All the Justices concur.